DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 11/22/2021.
The claims 1, 6, and 11 have been amended. Claim 2 has been cancelled. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/22/2021, with respect to the claims as amended have been fully considered and are persuasive. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN CLAIM 11
REPLACE
An electric machine comprising an active part ,
WITH
An electric machine comprising an active part,
END AMENDMENT
Allowable Subject Matter
Claims 1 and 3-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would 
Claim 1: “A pole tooth module for an electric machine, the pole tooth module comprising: a pole tooth having a pole shoe and a pole head; a coil arranged around a circumferential surface of the pole tooth between the pole shoe and the pole head; an insulation body enclosing the pole tooth, the insulation body electrically insulating the pole tooth from the coil which is arranged around the pole tooth, the insulation body encloses the pole tooth by way of, a central piece, a first frame element and a second frame element, wherein: the central piece is arranged between the coil and the circumferential surface and at least partially surrounds the circumferential surface of the pole tooth, and the central piece has a plurality of openings arranged at predetermined distances in relation to one another in the circumferential direction around the circumferential surface of the pole tooth in the central piece, such that one side of the circumferential surface has at least two of the plurality of openings; the first frame element adjoins a side of the central piece, which side faces the pole head; and the second frame element adjoins an opposite side of the central piece, which opposite side faces the pole shoe, and encloses the pole shoes a carrier element arranged on the first frame element such that the carrier element extends along a side of the pole head.”
Claim 6: “An active part for an electric machine comprising a pole tooth module, the pole tooth module comprising: a pole tooth having a pole shoe and a pole head; a coil arranged around a circumferential surface of the pole tooth between the pole shoe and the pole head; an insulation body enclosing the pole tooth, the insulation body electrically insulating the pole tooth from the coil which is arranged around the pole tooth, the insulation body encloses the pole tooth by way of, a central piece, a first frame element and a second frame element, wherein: the central piece is arranged between the coil and the circumferential surface and at least partially surrounds the circumferential surface of the pole tooth, and the central piece has a plurality of openings arranged at predetermined distances in relation to one another in the circumferential direction around the circumferential surface of the pole tooth in the central piece, such that one side of the circumferential surface has at least two of the plurality of openings; the first frame element adjoins a side of the central piece, which side faces the pole head; and the second frame element adjoins an opposite side of the central piece, which opposite side faces the pole shoe, and encloses the pole shoe; a carrier element arranged on the first frame element such that the carrier element extends along a side of the pole head.”
Claim 11: “An electric machine comprising an active part , the active part comprising a pole tooth module, the pole tooth module comprising: a pole tooth having a pole shoe and a pole head; a coil arranged around a circumferential surface of the pole tooth between the pole shoe and the pole head; an insulation body enclosing the pole tooth, the insulation body electrically insulating the pole tooth from the coil which is arranged around the pole tooth, the insulation body encloses the pole tooth by way of, a central piece, a first frame element and a second frame element, wherein: the central piece is arranged between the coil and the circumferential surface and at least partially surrounds the circumferential surface of the pole tooth, and the central piece has a plurality of openings arranged at predetermined distances in relation to one another in the circumferential direction around the circumferential surface of the pole tooth in the central piece, such that one side of the circumferential surface has at least two of the plurality of openings; the first frame element adjoins a side of the central piece, which side faces the pole head; and the second frame element adjoins an opposite side of the central piece, which opposite side faces the pole shoe, and encloses the pole shoe- a carrier element arranged on the first frame element such that the carrier element extends along a side of the pole head.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1 and 3-13 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shono et al. (US 2019/0074735) teaches a magnetic pole having a core, winding frames, and sheet-like insulators, the insulators covering the exposed ends of the core.
Kitamura et al. (US 2018/0287447) teaches an insulator of a coil winding component continuing part having a resin molded integrally with a divided iron core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832